Citation Nr: 1550565	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  09-26 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to a rating in excess of 50 percent prior to July 7, 2014, and a rating in excess of 70 percent as of July 7, 2014, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to September 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the White River Junction, Vermont Department of Veterans Affairs Regional Office (RO).  In May 2010, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record  This matter was previously before the Board in March 2011 and May 2014, when it was remanded for additional development. 

During the pendency of the appeal, in a February 2010 rating decision, the Veteran was granted an increased rating to 50 percent for PTSD, effective August 10, 2009. In a subsequent October 2014 rating decision, issued by the Appeals Management Center in Washington, D.C., the Veteran was granted an earlier effective date of August 20, 2004 for the grant of the 50 percent rating and granted an increased rating of 70 percent, effective July 7, 2014.  However, as that grant does not represent a total grant of benefits sought on appeal, this claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

For the entire period on appeal, the occupational and social impairment from PTSD more nearly approximated deficiencies in most areas; total occupational and social impairment has not been shown.  


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but not higher, for PTSD have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA, that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was a mailed letter in October 2007 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The October 2007 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  VA medical records have been obtained.  The Veteran has been provided adequate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

On September 2004 VA examination, the Veteran reported that upon returning from the Republic of Vietnam, he had trouble sleeping and drank heavily, but that now he only drank alcohol socially.  He reported that he had been divorced once and had been married to his current wife for 31 years.  He reported that he had two children, with whom he had good relationships.  He reported that he had a few friends and that he enjoyed fishing.  He denied any history of psychiatric hospitalization or the use of psychiatric medication.  He reported a past history of violent behavior (fist fights), but nothing recent.  He denied a history of suicide attempts.  He reported a history of panic attacks, nightmares, and flashbacks.  He reported poor concentration and symptoms of hypervigilance.  He reported that he had been employed as a mechanic for the past six years.

On mental status examination, the Veteran was noted to be casually groomed and tearful.  There was no impairment of thought process or communication and no evidence of delusions or auditory hallucinations, although he reported that he used to hear Morse code at night in the few years immediately following separation from active service.  He denied suicidal ideation, but endorsed occasional homicidal ideation without intent or plan.  He was noted to be able to maintain minimal personal hygiene and other activities of daily living.  He was oriented to person, place, and time.  He denied any memory problems and was not obsessive or ritualistic.  His rate and flow of speech was unremarkable and he denied any sleep impairment.  The examiner noted a diagnosis of PTSD and assigned a GAF score of 55.  

On June 2005 VA examination, the Veteran reported that he completed a cognitive therapy program, which helped somewhat with PTSD symptoms.  He reported that he still had trouble and had started having dreams again.  He reported that he was still working, but had to cut back his hours due to physical limitations.  He reported that his relationship with his wife and children was good, but that he did not socialize or pursue any leisure activities.  He denied any problems with substance abuse, violent episodes, or suicide attempts.

On mental status examination, there was no impairment of thought process or communication.  There was no evidence of delusions or hallucinations.  The Veteran made good eye contact, he was pleasant and appropriate, and he had no inappropriate behavior.  He denied suicidal or homicidal thoughts and it was noted that he was able to maintain minimal personal hygiene.  He was oriented to person, place, and time, but he complained of short-term memory problems.  He was not obsessive or ritualistic.  His rate and flow of speech were unremarkable.  It was noted that he continued to have intermittent panic symptoms, including dizziness, increased heart rate, and shortness of breath.  His mood was pretty good and he denied impaired impulse control, but reported intermittent irritability.  He reported improved sleep, with fewer nightmares.  The examiner noted a continued diagnosis of PTSD and assigned a GAF score of 55.  The examiner noted that the Veteran had severe PTSD, but minimized his symptoms, indicating that his psychosocial functional status was highly restricted, referencing his minimal social relationships and failure to engage in leisure pursuits.

On December 2007 VA examination, the Veteran reported that due to back pain, he had to limit his work hours.  He reported that as a result of his decreased work hours, he had more time to think about things and felt his PTSD symptoms had increased in severity.  He reported an increase in flashbacks and thoughts related to combat experiences.  He reported symptoms of hypervigilance, hyperarousal, and anxiety.  He reported that he did not have a lot of friends, which is what he preferred.  He denied any history of substance abuse, history of violence, or history of suicide attempts.  

On mental status examination, the Veteran was noted to have no impairment of thought processes or communication.  He denied delusions or hallucinations and maintained appropriate eye contact with no inappropriate behavior throughout the examination.  He denied any suicidal or homicidal ideation.  He was noted to have the ability to maintain personal hygiene and other basic activities of daily living.  He denied any panic attacks and signs and symptoms of major depressive disorder.  There was some anxiety noted, but no impaired impulse control.  The examiner noted a continued diagnosis of PTSD and assigned a GAF score of 50.  

On November 2009 VA examination, the Veteran reported that he continued to work as a mechanic and worked 44 hours per week.  He reported that he had daily, moderate psychiatric symptoms.  He reported that he had been married for 35 years and that he socialized primarily with family members and had no other means of support.  He reported that he enjoyed solitary activities, but that those had become limited.  He reported that he had no history of violence, assaultiveness, or suicide attempts.  He reported significant insomnia, sleeping only two to four hours every night.  

On mental status examination, the Veteran was calm, well groomed, and cooperative.  There was no impairment of thought processes or communication.  There were no delusions or hallucinations.  Eye contact was adequate.  He reported no suicidal ideation, but endorsed occasional homicidal ideation due to road rage.  He had the ability to maintain personal hygiene and other activities of daily living.  He was oriented to person, place, and time.  There was no memory impairment; obsessive, ritual, or risky behavior; or panic attacks.  The Veteran reported being anxious and angry.  His rate and flow of speech were logical and coherent.  There was no evidence of impaired impulse control.  The examiner noted a continued diagnosis of PTSD, assigning an average GAF score of 55, and noted that the Veteran had deteriorated in social functioning since his last examination in 2007 and that he was struggling to function occupationally.  The examiner also noted that the Veteran's profound insomnia led to exacerbations of anxiety, paranoia, irritability, and impaired concentration throughout the day.  

On April 2011 VA examination, the Veteran reported that he stopped working at his former employment, but was working part-time at a location closer to his home.  He reported that he suffered from PTSD symptoms every day and moderate to severe symptoms once per week.  He reported his symptoms had increased since he stopped working full time.  He reported no change in his limited social relationships and that he preferred to socialize with family members only.  He reported the same level of interest in leisure activity, stating that he mostly just did household chores or yardwork.  He denied any substance abuse problems or history of violence and suicide attempts.  

On mental status examination, the Veteran was calm and cooperative.  There was no impairment of thought process or communication and there were no delusions or hallucinations.  Eye contact was excellent and there was no current suicidal or homicidal ideation.  He had the ability to maintain minimal personal hygiene and other basic activities of daily living.  He was oriented to person, place, and time.  There was no memory loss or impairment noted.  There was no obsessive or ritualistic behavior.  Rate and flow of speech were coherent and logical and there were no panic attacks noted.  The Veteran reported that he struggled every day with irritability, anger, and anxiety.  He denied depression.  Chronic insomnia was noted to be related in part to sleep apnea, but also to his trauma-induced nightmares.  The examiner noted a continued diagnosis of PTSD and assigned a GAF score of 60 to 65.  The examiner noted that there had been no substantial change in the Veteran's level of functioning since the prior November 2009 VA examination.  However, the examiner noted the Veteran's symptoms had increased in frequency due to his decreased hours at work.

On July 2014 VA examination, the Veteran reported that he had a good relationship with his spouse, children, brothers, and grandchildren.  He reported that he had a friend at work, but that they did not socialize outside of work.  He reported leisure pursuits of "puttering around the house," yard work, reading, and occasionally going out to dinner.  He reported that he was easily irritable, which had gotten worse as he got older.  He reported that he worked 30 to 40 hours per week as a heavy machine mechanic, until about six months prior to the examination when he cut back to 20 hours per week.  He reported that his decreased work hours were due to physical limitations, including a back disability.  He reported that a friend from his time in active service recently committed suicide, which had caused an aggravation of PTSD symptoms.  

On mental status examination, the Veteran was noted to have depressed mood, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, difficulty establishing and maintaining effective work and social relationships, and impaired impulse control.  The examiner noted that the Veteran's affect was blunted and mood was angry.  The Veteran became teary when talking about his friend who had committed suicide.  He was noted to have a poor appetite.  The Veteran denied experiencing hallucinations, delusions, and suicidal or homicidal ideations.  The examiner noted the Veteran's continued PTSD diagnosis and assigned a GAF score of 58 to 60.  The examiner noted that the Veteran had occupational and social impairment with deficiencies in most areas and noted that he had become further withdrawn from his social support network, leisure activities, and had reduced his work hours. 

Also of record are VA outpatient treatment records that show the Veteran receives regular mental health treatment.  Those records show that the Veteran regularly reports symptoms consistent with those documented in the VA examination reports of record.  There is no indication from the VA outpatient treatment records that the Veteran's symptoms are more severe than what is reported in the VA examination reports. 

The Board finds that the Veteran is entitled to a 70 percent rating for PTSD, for the entire period on appeal.  At the July 2014 VA examination, the examiner specifically noted that the Veteran's PTSD resulted in social and occupational impairment resulting in deficiencies in most areas.  The remaining VA examination reports, and the Veteran's VA treatment records, document symptoms consistent with those reported at the time of the July 2014 VA examination.  Specifically, the Veteran has consistently maintained that he has no social relationships outside of his family and reported symptoms of irritability and severe sleep impairment.  Further, the VA examination reports document the Veteran's decreased interest in leisure pursuits and that he was noted to be hypervigilant, have hyperstartle response, and have intermittent depressive symptoms.  Additionally, the medical evidence documents the Veteran's reports of frequent flashbacks, impaired concentration, anxiety, and some memory impairment.  Therefore, for the entire period on appeal, the Veteran's disability picture is more accurately contemplated by the criteria for a rating of 70 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The Board acknowledges that the results of the VA examinations, the symptoms described in the VA examination reports, the VA mental health treatment records, and the various lay statements of record do not indicate that the Veteran has experienced all of the symptoms associated with a 70 percent rating for PTSD.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board finds that there is occupational and social impairment resulting in deficiencies in most areas sufficient to warrant a 70 percent rating, even though all the specific symptoms listed as examples for a 70 percent rating are not shown.  

Consideration has been given to assigning a rating higher than 70 percent.  However, there is no indication from the record that the Veteran had total occupational and social impairment at any point on appeal.  The Board notes that while the Veteran experienced some difficulty in the workplace as a result of PTSD, as of the July 2014 VA examination, the Veteran was still employed, although it was noted that he was preparing for retirement.  Further, while the Board notes that over the course of the appeal, the Veteran had to decrease his work hours, it was consistently reported that was the result of physical impairment, primarily his back disability, and not a result of PTSD.  Further, the July 2014 VA examination report, notes the Veteran's reports that he enjoyed going out to dinner occasionally, and all the medical evidence of record shows that the Veteran is able to maintain positive relationships with family members.  Further, there is no indication that the Veteran has ever experienced difficulty maintaining hygiene or that he had significant impairment in speech or thought processes, or that he exhibited obsessional or ritualistic tendencies.  While he had some trouble with concentration and memory, he was not noted to be grossly impaired in that respect and there was no indication that he presented a persistent danger to himself or others.  Therefore, the Board finds that a rating in excess of 70 percent for PTSD is not warranted because total occupational and social impairment was not shown.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the Veteran's PTSD is in excess of that contemplated by the assigned ratings, even when considered in conjunction with the Veteran's other service-connected disabilities.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for higher ratings.  The evidence does not show frequent hospitalization or marked interference with employment, beyond that anticipated by the assigned ratings.  The medical evidence of record shows that the Veteran's decreased work hours was a result of his back disability, not his PTSD.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.

Accordingly, the Board finds that the evidence supports the assignment of a rating of 70 percent for PTSD for the entire period on appeal.  However, the Board finds that the preponderance of the evidence is against the assignment of any rating higher than 70 percent.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a rating of 70 percent, but not higher, for PTSD is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


